     Case 1:20-cv-00631-PLM-RSK ECF No. 3 filed 07/28/20 PageID.46 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ANDREW J. PHILLIPS-ADDIS,

                       Petitioner,                   Case No. 1:20-cv-631

v.                                                   Honorable Paul L. Maloney

LES PARISH,

                       Respondent.
____________________________/

                                  ORDER OF TRANSFER
                           TO SIXTH CIRCUIT COURT OF APPEALS

               This is a habeas corpus action filed by a state prisoner under 28 U.S.C. § 2254.

Petitioner Andrew J. Phillips-Addis is incarcerated with the Michigan Department of Corrections

at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan. This is not

Petitioner’s first habeas corpus action challenging his convictions and sentences. On October 28,

2019, Petitioner filed a petition in this Court. The petition was dismissed on January 14, 2020, for

failure to raise a meritorious federal claim.

               Petitioner’s assertions are muddled and rambling. Petitioner appears to allege a

series of claims challenging the conditions of his confinement, including that he has been harassed,

has been retaliated against, has been taken hostage, and has had his access to the courts limited.

However, the gravamen of the petition appears to contend that the presentence investigation report

(PIR) prepared for his sentencing contained errors and that Petitioner was prevented from

correcting those errors.

               The Supreme Court has made clear that constitutional challenges to the fact or

duration of confinement are the proper subject of a habeas corpus petition rather than a complaint
  Case 1:20-cv-00631-PLM-RSK ECF No. 3 filed 07/28/20 PageID.47 Page 2 of 3



under 42 U.S.C. § 1983. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973). Constitutional

challenges to the conditions of confinement, on the other hand, are proper subjects for relief under

42 U.S.C. § 1983. Id. Thus, to the extent Petitioner challenges the conditions of his confinement,

those claims are properly brought in an action under § 1983.

               In contrast, Petitioner’s allegations about his PIR do properly invoke § 2254

because he presumably contends that, with a corrected PIR, his sentence should be reduced.

However, Petitioner’s current petition is subject to the “second or successive” provision of the

Antiterrorism and Effective Death Penalty Act, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). 28

U.S.C. § 2244(b); see also Cress v. Palmer, 484 F.3d 844, 852 (6th Cir. 2007). A successive

petition raises grounds identical to those raised and rejected in a prior petition. Kuhlmann v.

Wilson, 477 U.S. 436, 444 n.6 (1986) (plurality) (citing Sanders v. United States, 373 U.S. 1, 15-

17 (1963)); Lonberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir. 1987). A second petition is one

which alleges new and different grounds for relief after a first petition was denied. McCleskey v.

Zant, 499 U.S. 467, 470 (1991); see also Burger v. Zant, 984 F.2d 1129, 1132-33 (11th Cir. 1993)

(distinguishing second petitions and successive petitions).

               A prior dismissal with prejudice has a preclusive effect under § 2244, though a prior

dismissal without prejudice does not. See Stewart v. Martinez-Villareal, 523 U.S. 637, 643-46

(1998). Both dismissals on the merits and certain types of decisions reached before a merits

determination are dismissals with prejudice that have a preclusive effect. Carlson v. Pitcher, 137

F.3d 416, 419 (6th Cir. 1997) (citing Benton v. Washington, 106 F.3d 162, 164 (7th Cir. 1996)).

For example, a dismissal with prejudice based on procedural default is “on the merits” and, thus,

a subsequent habeas application would be second or successive. In re Cook, 215 F.3d 606, 608

(6th Cir. 2000). Similarly, a dismissal on the basis of the statute of limitations is a decision on the



                                                  2
  Case 1:20-cv-00631-PLM-RSK ECF No. 3 filed 07/28/20 PageID.48 Page 3 of 3



merits, rendering a subsequent application second or successive. See Murray v. Greiner, 394 F.3d

78, 81 (2d Cir. 2005) (“We hold that dismissal of a § 2254 petition for failure to comply with the

one-year statute of limitations constitutes an adjudication on the merits that renders future petitions

under § 2254 challenging the same conviction ‘second or successive’ petitions under § 2244(b).”).

Petitioner’s previous habeas action was dismissed on the merits; thus, the instant petition is second

or successive.

                Before a second or successive application may be filed in the district court, the
applicant must move in the court of appeals for an order authorizing the district court to consider
the application. 28 U.S.C. § 2244(b)(3)(A); see also Tyler v. Cain, 533 U.S. 656, 661 n.3 (2001)
(circuit court may authorize the petition upon a prima facie showing that the claim satisfies
§ 2244(b)(2); to survive dismissal in the district court, the application must actually show the
statutory standard). Petitioner did not seek the approval of the Sixth Circuit Court of Appeals
before filing this petition. The appropriate disposition is a transfer of the case to the Sixth Circuit
Court of Appeals pursuant to 28 U.S.C. § 1631. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).
Accordingly,
                IT IS ORDERED that this application for habeas relief is transferred to the Sixth

Circuit Court of Appeals pursuant to 28 U.S.C. § 1631.


Dated: July 28, 2020                                           /s/ Ray Kent
                                                               United States Magistrate Judge




                                                  3
